DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN 207450289).
	Regarding claim 1, Wei discloses a system comprising:
 	“a detector configured to determine the presence of debris on an actual substrate outer surface at a specified location on the actual substrate outer surface, said actual substrate outer surface comprising a substrate out surface profile;” (para.0012, i.e., The vision detection module and the image processing module are both connected to the controller. The vision detection module is connected to the image processing module. The vision detection module is used to collect the cleaned aircraft blade surface image and send it to the image processing module. The image processing module obtains cleaning quality result information based on the cleaned aircraft blade surface image. Para.0024, i.e., vision detection module 150. 
Para.0046 discuss about cleans paint or rust on the aircraft blades. The above paragraphs suggest that the detection module obtains the aircraft blade image (i.e., an image of aircraft blade includes outer surface profile) and compared with stored cleaned aircraft blade image in order to determine and clean paint or rust on the aircraft blades);
 	“a memory comprising characteristics of a predetermined substrate outer surface profile, said memory in communication with the detector” (para.0041, i.e., The vision detection module 150 and the image processing module 160 are both connected to the controller 110. The visual inspection module 150 is installed on the manipulator 120. The vision detection module 150 is connected to the image processing module 160. The vision detection module 150 is used to collect the cleaned aircraft blade surface image and send it to the image processing module 160. The image processing module 160 obtains cleaning quality result information based on the cleaned aircraft blade surface image. The cleaning quality result information may include safety hazards such as the level of cleaning of aircraft blades, and the defects on the surface of the blades. It is inherently and necessarily that the image is being store in the memory for the processing module in order to analyze the substrate.  Please noted that image of aircraft blades includes the outer surface profile);
 	“a processor configured to access a predetermined substrate outer surface profile from the memory, said processor further configured to compare the actual substrate outer surface profile to the predetermined substrate outer surface profile, said processor in communication with the detector, and said processor in communication with the memory” (para.0041, i.e., The vision detection module 150 and the image processing module 160 are both connected to the controller 110. The visual inspection module 150 is installed on the manipulator 120. The vision detection module 150 is connected to the image processing module 160. The vision detection module 150 is used to collect the cleaned aircraft blade surface image and send it to the image processing module 160. The image processing module 160 obtains cleaning quality result information based on the cleaned aircraft blade surface image. The cleaning quality result information may include safety hazards such as the level of cleaning of aircraft blades, and the defects on the surface of the blades. It is inherently and necessarily that the image is being store in the memory for the processing module in order to analyze the substrate. Please noted that the processor is the controller 110 and the detector is vision detection module 150);
 	“at least one controller, said controller in communication with the processor, and said controller in communication with the memory” (para.0041. As explained above, the controller 110 must having a memory in order to store data and the controller 110 is the processor);
 	“a positioning mechanism in communication with the controller” (fig.1, 120 is the positioning mechanism. Para.0035, i.e., the controller 110 controls the movement of the manipulator); 
 	“an energy source in communication with the controller” (para.0035, i.e., the laser cleaning module 130 is installed on the manipulator 120. The controller 110 is used to control the movement of the manipulator 120 and at the same time issue a laser output instruction to the laser cleaning module 130.  Para.0037 discuss about the laser cleaning module include a laser … the laser is electrically connected to the controller … a laser line spot to clean the aircraft blade); 
para.0046, i.e., the recovery module 180 maybe an industrial vacuum cleaner and fig.1,  the controller 110 is in connection with the 180); and
 	wherein “the system is configured to effect a predetermined energy release from the energy source to remove debris from the actual substrate outer surface to return the actual substrate outer surface profile to closely approximate the predetermined substrate outer surface profile;” (para.0045-0049. For example: para.0046, i.e., When the aircraft blade cleaning device 100 is in the working state, and the manipulator 120 cleans the paint or rust on the aircraft blades, the recovery module 180 recovers the pollutants generated during the cleaning process. Contaminants can include smoke, dirt, and dust. More green and environmentally friendly. Please noted that para.0046 discussed about removing debris such as smoke, dirt and dust for cleaning the aircraft blades that does not suggest or teach damage or separate the outer surface of the blades. In other words, the device 180 only configured to remove debris such as smoke, dirt and dust. para.0041, i.e., The vision detection module 150 and the image processing module 160 are both connected to the controller 110. The visual inspection module 150 is installed on the manipulator 120. The vision detection module 150 is connected to the image processing module 160. The vision detection module 150 is used to collect the cleaned aircraft blade surface image and send it to the image processing module 160. The image processing module 160 obtains cleaning quality result information based on the cleaned aircraft blade surface image. Para.0007, i.e., the controller is configured to output a laser line spot based on the received laser output instruction. This suggest that the system is configured to output laser beam (i.e., energy release from laser device) in order to clean or remove debris from the actual substrate in order to restore the original or cleaned surface)
wherein “the energy release is activated by the controller after determining the presence of debris located on the actual substrate outer surface” (para.0007, all, i.e., Para.0007, i.e., the controller is configured to output a laser line spot based on the received laser output instruction.); and wherein “the energy release is terminated in real time after release of the predetermined energy release” (it would be obvious that after laser cleaning the aircraft blade, the laser is turn off to avoid damage other cleaned portion of the aircraft portions). It would be obvious that after laser cleaning the aircraft blade, the laser is turn off because the task is completed or to avoid damage other cleaned portions of the aircraft blades.
	Regarding claim 4, Wei discloses “the energy source comprises a laser” (para.0007, i.e., the laser cleaning module is configured to output a laser line spot based on the received laser output instruction).
 	Regarding claim 6, Wei discloses “进一步地，请参阅图3，所述飞机叶片清洗装置100还可以包括视觉检测模块150、图像处理模块160。 the detector comprises at least one camera” (para.0043, i.e., the vision detection module 150 may include a camera).
 	Regarding claim 7, Wei discloses “the system is configured to direct a predetermined amount of energy to a predetermined location on the actual substrate outer surface” (para.0017 discuss about laser output for aircraft blades and para.0038 discuss about the amount of energy is 200W-300W) “for a predetermined amount of time” (it would be obvious that the laser processing require a period of time).
 	





Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Wei (CN 207450289) in view of Chen (CN 205659939).
 	Regarding claim 3, Wei discloses the actual substrate outer surface further comprises an actual substrate outer surface coating.
 	Chen teaches “the actual substrate outer surface further comprises an actual substrate outer surface coating” (para.0004, i.e.,  removing paint on aircraft skins. para.0004, i.e., the use of high energy laser beams to irradiate the surface of the workpeice … coatings on the surface are evaporated or peeled off instantaneously so as to achieve a clean process). Wei teaches a laser processing device. Chen teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wei with Chen, by modifying Wei’s substrate according to Chen’s substrate having paint, to provide protective surface for the aircraft.  One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of protect protective surface and new decorative coating (para.0005) as taught by Chen.
 	Wei discloses “wherein the system is configured to effect a predetermined energy release from the energy source to remove debris from the actual substrate outer surface to return the actual substrate outer surface profile to closely approximate the predetermined substrate outer surface profile” (para.0045-0049. For example: para.0046, i.e., When the aircraft blade cleaning device 100 is in the working state, and the manipulator 120 cleans the paint or rust on the aircraft blades, the recovery module 180 recovers the pollutants generated during the cleaning process. Contaminants can include smoke, dirt, and dust. More green and environmentally friendly. Please noted that para.0046 discussed about removing debris such as smoke, dirt and dust for cleaning the aircraft blades that does not suggest or teach damage or separate the outer surface of the blades. In other words, the device 180 only configured to remove debris such as smoke, dirt and dust. para.0041, i.e., The vision detection module 150 and the image processing module 160 are both connected to the controller 110. The visual inspection module 150 is installed on the manipulator 120. The vision detection module 150 is connected to the image processing module 160. The vision detection module 150 is used to collect the cleaned aircraft blade surface image and send it to the image processing module 160. The image processing module 160 obtains cleaning quality result information based on the cleaned aircraft blade surface image. Para.0007, i.e., the controller is configured to output a laser line spot based on the received laser output instruction. This suggest that the system is configured to output laser beam (i.e., energy release from laser device) in order to clean or remove debris from the actual substrate in order to restore the original or cleaned surface). 
 	Wei is silent regarding the actual substrate outer surface having the actual substrate outer surface coating. 
 	Chen teaches “the actual substrate outer surface coating” (para.0004, i.e.,  removing paint on aircraft skins. para.0004, i.e., the use of high energy laser beams to irradiate the surface of the workpeice … coatings on the surface are evaporated or peeled off instantaneously so as to achieve a clean process). Wei teaches a laser processing device. .

 	
 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN 207450289) in view of Mitsugi et al. (US 2013/0075374).
 	Regarding claim 5, Wei discloses “the controller is configured to control a release of a predetermined amount of energy from the energy” (para.0038, i.e., cleaning power of laser 132 is 200W-300W. The laser can turn on and off); and wherein “the controller is further configured to control movement of the positioning mechanism” (para.0007, i.e., the laser cleaning module is installed on the manipulator 120. The controller is used to control the movement of the manipulator 120. Please noted that the positioning mechanism is the manipulator 120).
 	Wei is silent regarding the controller is configured to control the energy source for a predetermined duration. 
 	Mitsugi et al. teaches “the controller is configured to control the energy source for a predetermined duration” (para.0049, i.e., controller 50 may include the function of controlling the irradiation time of the laser light). Wei teaches laser processing device. Mitsugi et al. teaches a laser processing device. It would have been obvious to one of 
 	

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN 207450289) in view of Cook (US 2009/0210103)
 	Regarding claim 9, Wei discloses all the features of claimed limitations as set forth above except for a hybrid laminar flow control surface, said hybrid laminar flow control surface comprising a plurality of microholes. 
 	Cook teaches “a hybrid laminar flow control surface, said hybrid laminar flow control surface comprising a plurality of microholes” (para.0003, i.e., by instead relying upon the precision management of volumes of air being sucked or blown through micro-holes, micro-slats, and micro-openings of any shape distributed in any pattern of sufficient density over an airfoil surface, which precision of flow management is so precise, timely, and efficacious that local flow conditions over an airfoil can be minutely adjusted so as to control any device with airplane-like functionality and usefulness, defeat icing, cool surfaces of the aircraft being aerodynamically heated, aid decontamination, counter turbulence effects on the aircraft, and even to help clean and maintain the micro-openings themselves. Abstract, i.e., by controlling the laminar air flow over all lifting surfaces. Para.0011 also discuss about the microperforated airfoils are able to regulate the laminar air flow). Wei teaches the workpiece is aircraft surface. Cook teaches the workpiece is aircraft surface. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wei with Cook, by adding Cook’s microholes to Wei’s surface, to provide flow management to defeat icing and cool surfaces of the aircraft (para.0003) as taught by Cook.



 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN 207450289) in view of Mitsugi et al. (US 2013/0075374) as applied in claim 5 above, and further in view of Chen (CN 205659939).
 	Regarding claim 10, modified Wei discloses disclosed the predetermined amount of energy. 
 	However, modified Wei is silent regarding the predetermined amount of energy ranges from 9W to 2kW.
 	Chen teaches “the predetermined amount of energy ranges from 9W to 2kW” (Chen, i.e., para.0027-0028, i.e., a power of 2kW). Wei teaches a laser processing device. Chen teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Wei with Chen, by adjusting Wei’s laser energy output according to Chen’s laser energy output, to provide desired power output for the laser energy (para.0027) as taught by Chen.  One skilled in the art would have been motivated to combined the references .  


Response to Arguments
 	Applicant's arguments filed on 08/03/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant states “claim amendments … withdrawn claims 11, 12, 16 and 19 are not withdrawn-currently amended … support for amendments made exists at least at paragraphs [0040] …” on page 9 of remark.
 	In response, the amendment to claims overcome prior rejections but does not necessarily overcome the prior art. Wei teaches the amended portions of claim. In addition, the method claims do not have parallel scope with the apparatus claim 1 so that rejoinder will not be considered in case allowable subject matter has been found. 
 	(2) Applicant argues “35 USC 112 …” on page 9 of remark.
 	In response, the amendment to claims overcome 35 USC 112. Thus, the 112 rejections have been withdrawn. 
 	(3) Applicant argues “35 USC 102 …  applicant respectfully assert that Cheng nowhere discloses or suggests that such images are compared with ideal or predetermined surface” on pages 11-12 of remark.
 	In response, examiner respectfully disagrees because para.0046 of Wei teaches that the vision detection module 150 is used to collect the cleaned aircraft blade surface 
 	(4) Applicant argues “Chen reference …” on page 12.
 	In response, examiner respectfully disagrees because Wei teaches the laser device output of a laser at a level. Chen is only used to teach the output laser power. 
 	(5) Applicant states “Claim 3 depends form independent claim 1. Claim 1 has been currently amended more particularly …  Claim 5 depends directly from currently amended claim 1 … claim 9 depends directly from currently amended claim 1 … Claim 10 depends indirectly form currently amended claim 1” on pages 13-20. 
 	In response, the amendment to claims overcome prior rejections but does not necessarily overcome the prior art. Please see explanation above. 



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761